Citation Nr: 0502312	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  04-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
varicose veins of the right leg.

2.  Entitlement to a rating higher than 10 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1949 to November 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that awarded service connection and separate 10 
percent ratings for varicose veins of the right and left 
legs.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required by him.


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his bilateral varicose vein 
disabilities are more severe than currently evaluated.  In 
order to assess this claim, the Board is of the opinion that 
a VA medical examination and opinion would be helpful in 
reconciling differing descriptions of the veteran's scarring 
due to ligation for his varicose veins and differing 
assessments of edema.

The Board will discuss some of the pertinent evidence for the 
sake of clarity.

A VA examination report dated in July 2003 indicates that the 
veteran complained of pain in both of his legs for years.  
While varicosities were visible and palpable there was no 
edema noted.  The report additionally stated that scars 
approximately four centimeters (cm) in length were visible 
bilaterally on the lower extremities due to a varicose 
ligation the veteran underwent prior to being discharged from 
service.  

Private examination records dated in October 2003 show that 
the veteran complained of persistent muscle cramps, pain, 
swelling and numbness in his legs that interfered with his 
work.  Treatment recommended for the veteran's varicose veins 
included continued use of a compression stocking to alleviate 
persistent lower extremity edema.  The examination report 
further described the following scars on the right leg: (1) 
an approximate 11.5 cm linear scar on the anterior portion, 
and (2) on the posterior calf a 7 cm linear scar.  As to the 
left lower extremity the physician noted three perpendicular 
scars (going crosswise) measuring 4 cm, 3 cm and 1.5 cm from 
what appears to have been vein stripping.  

Because the assessment of edema and the description of the 
nature and extent of the scarring in the two reports differ, 
this case will be REMANDED to the RO for the following 
actions:
	
1.  The RO should provide the veteran 
with a lower extremity examination to 
determine the existence and severity 
of: edema, stasis pigmentation, 
ulceration, or any other skin changes 
associated with varicose veins.  The 
examiner should elicit a history from 
the veteran about the manifestations of 
this disorder over the last several 
years and the examiner should give his 
opinion as to whether it is as likely 
as not that the veteran experiences 
persistent leg edema which is only 
incompletely relieved by elevation.  As 
to the post operative scars, they 
should be described and it determined 
if any are painful on examination, 
unstable, adherent or cause any lower 
extremity limitation of motion.

2.  The RO should then readjudicate the 
claims for higher ratings for varicose 
veins of the right and left legs, 
including rating under the Diagnostic 
Codes for scars.  If its action remains 
adverse, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case 
(which includes the scarring Codes) and 
the appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for the 
purpose of appellate disposition, if in 
order. The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The veteran has the right to submit additional evidence and 
argument on matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim should be afforded expeditious treatment, and the 
Board would like to thank the RO in advance for its timely 
assistance in this matter.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




